DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2010/0089155).
Regarding claim 1, Sugihara et al. (hereinafter Sugihara) teaches an inertial measurement device comprising: a sensor unit that has an angular velocity sensor 24; an elastic member 20 that has a first portion A (see figure below), a second portion B facing the first portion (see figure below), and a third portion C coupled to the second portion, and sandwiches the sensor unit between the first portion A and the second portion B; a fixing portion 18 on which the sensor unit and the elastic member 20 are disposed and which is in contact with the second portion B; and a fixing member 22 that fixes the sensor unit and the elastic member 20 to the fixing portion 18 (Fig. 3), wherein the fixing member 22 passes through the sensor unit and the elastic member 20 (Fig. 3), and presses and fixes the elastic member 20 (Fig. 3), and the third portion C of the elastic member 20 is positioned between the sensor unit and the fixing member 22 .
[AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    50
    70
    media_image1.png
    Greyscale

Sugihara teaches everything disclosed above but remains silent as to the sensor unit including an acceleration sensor. The acceleration sensor of Sugihara is on the base 12. While silent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor unit to include the acceleration sensor and use the elastic members to also dampen vibrations to the acceleration sensor or to use the same elastic members and fixing members to fix the base to its installation position. It is well known and obvious to use such dampeners, in order to reduce the negative effects of vibrations on the sensitive sensors. 
Regarding claim 2, Sugihara teaches the inertial measurement device according to claim 1, wherein the sensor unit includes a substrate 23 [0026].
Regarding claim 3, Sugihara teaches the inertial measurement device according to claim 1, wherein the elastic member 20 is a gelatinous or rubbery bushing [0026].
Regarding claim 6, Sugihara teaches the inertial measurement device according to claim 1, wherein three places of the sensor unit are fixed by the fixing member (as shown in the figure below, from Fig. 1, the sensor unit is fixed at four points), and the sensor unit is disposed in a region overlapping a region having a triangular shape with the three places as vertices in plan view (by selecting any three of the fixing points of the figure below, a region of triangular shape is formed (an example shown below)).
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    152
    289
    media_image2.png
    Greyscale

Regarding claim 8, Sugihara teaches an electronic apparatus comprising: the inertial measurement device according to claim 1; and a controller that performs control based on a detection signal output from the inertial measurement device. Although silent regarding a controller, Sugihara teaches the output from the sensors is used to control attitude of a movable body, such as a robot [0004]. It is clear that a controller must be provided in order to perform this control function.
Regarding claim 9, Sugihara teaches a moving object comprising: the inertial measurement device according to claim 1; and a posture controller that performs control of a posture (attitude of a movable body) based on a detection signal output from the inertial measurement device [0004].
Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852